DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of response was received on 05/16/2021.  Presently claims 1 and 4-5 are pending.  Claims 2-3 are cancelled.

Response to Arguments
Applicant’s arguments, see page 3-5, filed 05/16/2021, with respect to the 112 rejection of claim 1, have been fully considered and are not persuasive.  In the 112 section of Applicant’s arguments, Applicant refers to spiral flow path 122.  However, such flow path is not consistent with the terminology in the claim because claim 1 recites, “wherein a spiral flow path is formed on each inner wall surface of the inner casing”.  It is unclear how the spiral flow path 122 to which the Applicant refers to in their remarks, is formed on each inner wall surface.  The spiral flow path 122 is only formed on the ceiling.  Therein, Applicant’s amendment from “wave-shaped” to “spiral” flow path necessitated a new 112 rejection.
With respect to the 102 rejection, Applicant’s arguments are persuasive and the 102 rejection is therefore withdrawn.  Claim 3 has been incorporated into claim 1 to overcome the prior art of record, as indicated in the prior office action.



Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Claim 1, line 6, “wherein an auxiliary flow path shaped as a screw” should be changed to “wherein an auxiliary flow path shaped as a spiral”.
Claim 4, line 2, “a supplying unit inserted or removed between the outer casing and the inner casing…” should be changed to “a supplying unit inserted between or removed from [[between]] the outer casing and the inner casing…” 
Applicant acknowledged the claim objection, but did not amend the claim accordingly in the response to the first office action.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 is indefinite because the claim recites in line 5, “a spiral flow path is formed on each inner wall surface of the inner casing”.  With regard to Fig. 2 of Applicant’s drawings, it is unclear how a spiral flow path is formed on each inner wall surface of the inner casing 120.  

To one of ordinary skill in the art, the term “spiral” is generally understood as a shape resembling auxiliary flow path 122 shown in Fig. 2.  However, from Fig. 2, grooves 121 are formed on each inner surface of the inner casing 120.  In light of Applicant’s drawings, is unclear how the flow path 121 has a “spiral flow path” formed on each inner wall surface of the inner casing 120.  Therefore, the limitation “a spiral flow path formed on each inner wall surface of the inner casing” is not consistent with an ordinary and generally-understood meaning of the term “spiral”.  Therein, in light of the claim limitation, a person of ordinary skill in the art would not be informed of the boundaries of what constitutes infringement with respect to the limitation due to the lack of clarity and ambiguity of the claim language.  Therein, the claim is indefinite as a result of the boundaries of the claim not clearly being delineated, rendering the scope unclear. 

strongly recommends to modify the claim accordingly to overcome the indefinite rejection:
1. A ventilator, comprising: 
an outer casing having a mounting space in an inside thereof; 
an inner casing mounted in the mounting space of the outer casing; 
a blowing fan received in an inner space of the inner casing; and 
a motor rotating the blowing fan, wherein a [[spiral]] helical flow path is formed by grooves on each inner wall surface of the inner casing, wherein an auxiliary flow path shaped as a [[screw]] spiral is formed on a ceiling of the inner casing.

Claim 4 is indefinite for the same reasons as set forth in claim 1 because claim 4 recites of a “spiral flow path formed on each inner wall surface of the inner casing” in lines 5-6 of the claim (see claim 1 rejection above).
Claim 5 is rejected due to its dependency of claim 4.

Allowable Subject Matter
Claims 1 and 4-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        06/09/2021

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        6/16/2021